Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant has filed After-Final Remarks, filed May 4th, 2022 with arguments but no amendments. The arguments were partially persuasive and warrant a new rejection which is addressed below. Therefore the Finality of the last Office Action is withdrawn.
In the Remarks, Applicant's notes that the assertion that the combination of Seob/Lee (Foreign Patent KR20160013396) and Hanzawa (Foreign Patent JP 2012057830) would be obvious is improper because (A) providing a regenerative burner capable of removing nitrogen oxide in exhaust with a simple device configuration would not be known to a person having ordinary skill in the art and (B) the modification of Seob in view of Hanzawa substantially affects the purpose of Seob.
In regards to the first argument (A), Examiner finds it would be obvious to desire complete combustion in a fuel operated device, but Examiner finds Applicant’s argument persuasive because Hanzawa does in fact point to a coating on the heat accumulator (balls) to achieve the reduction of NOx as identified by Applicant. However, Examiner notes that Hanzawa does teach additional reasons for providing such a heat accumulator for the same reasons that Applicant provides them (Figure 3) on page 3, second paragraph of the provided translation of Hanzawa:
The heat storage unit 24 is provided so as to be connected to the end of the gas passage 21a inside the burner tile 21 on the downstream side in the exhaust gas flow direction (upstream side in the combustion air flow direction). The heat storage unit 24 stores heat by heat recovery from the exhaust gas when the heat storage burner 2 performs an exhaust operation, and also releases the combustion air by radiating heat to the combustion air when the heat storage burner 2 performs a combustion operation. Is configured to preheat. 

In regards to the second argument (B), Examiner finds the argument persuasive. Seob was relied upon mainly to express and teach the state of the art as taught by the body of art found and general system design of a regenerative burner. Adding a leak detection feature to the general system would be an important but relatively minor improvement when compared to the design of the general system as a whole. However, as this is the specific purpose of Seob which may not be obvious to a person having ordinary skill in the art, Examiner finds the arguments presented by Applicant persuasive in how Seob and Hanzawa were combined despite other teachings being applicable. 
Drawings
Figures 2 and 3, indicated to be “conventional” as per paragraphs 0003 and 0019 of the Specification filed on 10/30/2018, should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanzawa (Foreign Patent JP 2012057830 A).
It is noted that the citations of Hanzawa are to the English translation.
Regarding claim 1, Hanzawa teaches, a regenerative burner (2, regenerative burner or heat storage burner, Figures 1 and 2; abstract on page 1) comprising: a combustion chamber (straight portion of 21a, gas passage bent in a substantially L shape; page 2 lines 39 to 41; page 1 last paragraph; Figure 2); a heat exchange chamber (heat storage unit, 24, page 3 lines 6-10); and a communication passage (bent portion of 21a in annotated Figure 2) between the combustion chamber (straight portion of 21a) and the heat exchange chamber (heat storage unit, 24), wherein the combustion chamber (annotated Figure 2, straight portion of 21a) comprises a tip of a fuel nozzle (annotated Figure 2, main burner; 22; page 2 last paragraph to page 3 first paragraph) and a flame ejection port (10a, intake/exhaust port; annotated Figure 2, page 2 last paragraph), and the combustion chamber (straight portion of 21a) is configured such that fuel introduced from the fuel nozzle (22) into the combustion chamber (straight portion of 21a) can be burned in the combustion chamber (straight portion of 21a, page 3 paragraph 2) using combustion air introduced into the combustion chamber (straight portion of 21a) through the communication passage (annotated Figure 2, bent portion of 21a, page 3 paragraph 2: The heat storage unit 24 stores heat by heat recovery from the exhaust gas when the heat storage burner 2 performs an exhaust operation, and also releases the combustion air by radiating heat to the combustion air when the heat storage burner 2 performs a combustion operation) to eject flame from the flame ejection port (10a) to produce a flame within the combustion chamber (straight portion of 21a) before the flame is ejected from the flame ejection port (annotated Figure 2, page 4 paragraph 3: fuel is injected from the main burner 22 toward the intake/exhaust port 10a; page 1 last paragraph); wherein the fuel nozzle (annotated Figure 2) is configured such that a total amount of fuel burned in the regenerative burner (2) is introduced into the combustion chamber (21a, annotated Figure 2, page 4 paragraph 3: In the regenerative burner 2 that performs the combustion operation, the air introduction valve 25a is closed, while the main fuel injection valve 22a is opened. Thus, fuel is injected from the main burner 22 toward the intake / exhaust port 10a, and the interior of the furnace body 1 is heated.;); and wherein the heat exchange chamber (heat storage unit, 24) comprises: an air port (4, intake/exhaust path; Figure 1); and heat accumulator (242, particulate carrier made of alumina ceramic; page 3 paragraphs 4 and 5) interposed between the communication passage (bent portion of 21a; annotated Figure 2) and the air port (4, intake/exhaust path; Figure 1), and the heat exchange chamber (heat storage unit, 24) is configured such that combustion air introduced from the air port (4, intake/exhaust path; Figure 1; Figure 1 – the translation does not appear to explicitly say combustion air is going through air port 4. Although the reference does say “intake,” which implies that a gas is going through 4, likely combustion air. Moreover, this is a functional/intended use limitation and it is the Examiner’s position that if 4 acts as an intake, it is capable of bringing in combustion air. Additionally, Figure 2, as evidence, of the Applicant’s Drawings show that a conventional intake/exhaust path delivers both combustion air and exhaust and thus this feature is likely present in Hanzawa.) into the heat exchange chamber (heat storage unit, 24) can pass through a space (240; casing; paragraph 3 page 3) filled with the heat accumulator (242, particulate carrier made of alumina ceramic, page 3 paragraphs 4 and 5) and then be introduced into the combustion chamber (straight portion of 21a) through the communication passage (bent portion of 21a; annotated Figure 2), and such that an exhaust gas introduced into the heat exchange chamber (heat storage unit, 24) through the communication passage (bent portion of 21a) can pass through the space (240; casing) filled with the heat accumulator (242, particulate carrier made of alumina ceramic, page 3 paragraphs 4 and 5) and then be discharged from the air port (4, intake/exhaust path; Figure 1; annotated Figure 2, page 3 paragraph 2) and wherein a port of the communication passage on the combustion chamber side (where bent portion of 21 meets straight portion of 21a in annotated Figure 2; page 3 paragraph 2) is disposed on a surface of the combustion chamber (straight portion of 21a) perpendicular to a surface of the combustion chamber on which the fuel nozzle is disposed (22, annotated Figure 2).
Regarding claim 2, as applied to claim 1, Hanzawa further teaches the tip of the fuel nozzle (22, annotated Figure 2) is disposed at a position opposite to the flame ejection port (10a, annotated Figure 2).
Regarding claim 5, as applied to claim 1, Hanzawa further teaches an industrial furnace (1, page 2 lines 19 to 23, Figure 1) comprising a plurality of regenerative burners (heat storage burners 2,2; page 2 lines 19 to 23) according to claim 1 (see claim 1).

    PNG
    media_image1.png
    350
    375
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    661
    925
    media_image2.png
    Greyscale
[AltContent: textbox (Hanzawa: Figures 1 and 2)]

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 to 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Finke (US Patent No. US 4983118 A) in view of Arand (US Patent No. 4035137).
	Regarding claim 1, Finke teaches a regenerative burner (70, burner, abstract, Figure 5) comprising: a combustion chamber (Figure 5 where combustion air from 74 and 46 and fuel from 82 mix; column 5 lines 21 to 30); a heat exchange chamber (72, regenerative bed); and a communication passage (space connecting 72 with 74 and 76; Figure 5; column 5 lines 21 to 24) between the combustion chamber (Figure 5 where combustion air from 74 and 46 and fuel from 82 mix) and the heat exchange chamber (72, regenerative bed), wherein the combustion chamber (Figure 5 where combustion air from 74 and 46 and fuel from 82 mix) comprises a tip of a fuel nozzle (82) and a flame ejection port (78; Figure 5; column 5 lines 21 to 30), and the combustion chamber (Figure 5 where combustion air from 74 and 46 and fuel from 82 mix) is configured such that fuel introduced from the fuel nozzle (82, fuel nozzle) into the combustion chamber (Figure 5 where combustion air from 74 and 46 and fuel from 82 mix) can be burned in the combustion chamber (Figure 5 where combustion air from 74 and 46 and fuel from 82 mix) using combustion air introduced into the combustion chamber (column 5 lines 21 to 30) through the communication passage (space connecting 72 with 74 and 76; Figure 5; column 5 lines 21 to 24) to produce a flame (column 5 lines 21 to 33) wherein the fuel nozzle (82, fuel nozzle) is configured such that a total amount of fuel burned in the regenerative burner (70, burner) is introduced into the combustion chamber (Figure 5 where combustion air from 74 and 46 and fuel from 82 mix; column 5 lines 21 to 30); wherein the heat exchange chamber (72, regenerative bed) comprises: an air port (Figure 1, 16, air/exhaust passage; column 2 line 63 to column 3 lines 18; column 5 lines 46 to 51); and a heat accumulator (each brick of array; column 1 lines 15 to 19: The earliest regenerative-type furnaces were symmetrical arrangements having both burner(s) and heat storage units (often solid structured arrays of “checker chamber” bricks)) interposed between the communication passage (space connecting 72 with 74 and 76, Figure 5) and the air port (Figure 1, 16, air/exhaust passage; column 2 line 63 to column 3 lines 18; column 5 lines 46 to 51), and the heat exchange chamber (72, regenerative bed) is configured such that combustion air introduced from the air port (Figure 1, 16, air/exhaust passage; column 2 line 63 to column 3 lines 18; column 5 lines 46 to 51) into the heat exchange chamber (72, regenerative bed) can pass through a space filled with the heat accumulator (each brick of array; column 1 lines 15 to 19: The earliest regenerative-type furnaces were symmetrical arrangements having both burner(s) and heat storage units (often solid structured arrays of “checker chamber” bricks)) and then be introduced into the combustion chamber (Figure 5 where combustion air from 74 and 46 and fuel from 82 mix) through the communication passage (space connecting 72 with 74 and 76; Figure 5), and such that an exhaust gas introduced into the heat exchange chamber (72, regenerative bed) through the communication passage (space connecting 72 with 74 and 76; Figure 5) can pass through the space Page 2 of 9filled with the heat accumulator (each brick of array; column 1 lines 15 to 19: The earliest regenerative-type furnaces were symmetrical arrangements having both burner(s) and heat storage units (often solid structured arrays of “checker chamber” bricks)) and then be discharged from the air port (Figure 1, 16, air/exhaust passage; column 5 lines 46 to 51; column 2 line 63 to column 3 line 18; column 5 line 40 to 46: It is to be noted that despite the relatively more restricted air flow through primary and secondary passages 74 and 76, as compared with the air flow structures illustrated in FIG.4, both embodiments of the invention are suitable for use in regenerative systems and both burners can function as flues when the direction of the flow in the furnace is reversed.); and wherein a port (74, primary air passages) of the communication passage (space connecting 72 with 74 and 76; Figure 5) on the combustion chamber side is disposed on a surface of the combustion chamber 
    PNG
    media_image3.png
    600
    466
    media_image3.png
    Greyscale
(Figure 5 where combustion air from 74 and 46 and fuel from 82 mix) …(omitted claim language)… 
[AltContent: textbox (Finke: Figure 1 and 5)]
    PNG
    media_image4.png
    298
    451
    media_image4.png
    Greyscale
However, Finke does not expressly teach wherein a port of the communication passage on the combustion chamber side is disposed on a surface of the combustion chamber perpendicular to a surface of the combustion chamber on which the fuel nozzle is disposed.
In other words, Finke teaches wherein a port of the communication passage on the combustion chamber side is disposed on a surface of the combustion chamber but does not say that the port is perpendicular to a surface of the combustion chamber on which the fuel nozzle is disposed. 
Arand teaches wherein a port (38, circular openings) of the communication passage (36, air injection cylinders) on the combustion chamber side (22; internal chamber 22 which is defined by a cylindrical wall 24; column 3 lines 4 to 22) is disposed on a surface of the combustion chamber (cylindrical wall 24 of internal chamber 22) perpendicular to a surface of the combustion chamber (26, rear end plate of internal chamber) on which the fuel nozzle (32, Fuel nozzle) is disposed (Figure 2, column 1 line 64 to column 2 line 2: The cylindrical wall is positioned along a horizontal axis and has a plurality of orifices medially located between the inlet opening and the exhaust port for introducing combustion air into said burner chamber. The injection cylinders are positioned in a plane which is substantially perpendicular to the horizontal axis) to form stable combustion zones (column 3 lines 28 to 48: The combustion air C is introduced into the internal chamber 22 through the two air injection cylinders 36 shown in FIG. 2. While it is intended to provide at least two air injection cylinders 36 in accordance with the present invention, any number of additional cylinders 36 could be radially mounted along cylindrical wall 24. As shown in FIG. 2, the combustion air C forms a central flow pattern 62 which diverges in internal chamber 22 into a forward flow pattern 64 and a rearward flow pattern 66. The rearward flow pattern 66 mixes with the atomized fuel flow pattern 60 to form recirculation flow pattern 68 which passes in the direction of port opening 28, such that the recirculated flow pattern 68 and front flow pattern 64 pass in countercurrent relationship with recirculation gases from the furnace 10 that are designated by recirculation flow pattern 70. In this manner, the front flow pattern 64, rearward flow pattern 66, recirculated flow pattern 68, and recirculation flow pattern 70 form stable combustion zones 72.) and a portion of the jets of air mix with a portion of the atomized sprat of fuel (column 2 lines 7 to 9)

    PNG
    media_image5.png
    305
    437
    media_image5.png
    Greyscale
[AltContent: textbox (Arand: Figure 2)]Therefore it would have been obvious to a person having ordinary skill in the art at a time to try and modify Finke to include wherein a port of the communication passage on the combustion chamber side is disposed on a surface of the combustion chamber perpendicular to a surface of the combustion chamber on which the fuel nozzle is disposed in view of the teachings of Arand to form stable combustion zones and so a portion of the jets of air is circulated towards the inlet opening to mix with a portion of the atomized spray of fuel.

 In other words, it would have been obvious to try moving the holes 74 of Finke to be on the perpendicular sides of the combustion chamber in relation to the fuel nozzle because Arand teaches that doing so may recirculate the air within the combustion chamber with the fuel to form stable combustion zones and a portion of the jets of air mix with a portion of the atomized spray of fuel.
Regarding claim 2, as applied to claim 1, the combined teachings teach the invention as described above and further teach the tip of the fuel nozzle (Finke: Figure 5, 82, fuel nozzle) is disposed at a position opposite to the flame ejection port (Finke: 78, Figure 5).
Regarding claim 3, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the regenerative burner (Finke: left or right burner 14 which is equivalent of 70) is configured such that an exhaust gas from at least one other regenerative burner (Finke: left or right burner 14 which is equivalent of 70) can be introduced as a part or all of the combustion air through the air port (Finke: Figure 1, 16, air/exhaust passage; column 2 line 63 to column 3 lines 18; column 5 lines 40 to 51).
Regarding claim 5, as applied to claim 1, the combined teachings teach the invention as described above and further teach an industrial furnace (Finke: Figure 1, 12, furnace chamber) comprising a plurality of regenerative burners according to claim 1 (Finke: left and right 14 in Figure 1; column 2 line 63 to column 3 line 18).
Regarding claim 6, as applied to claim 5, the combined teachings teach the invention as described above and further teach wherein the regenerative burner (Finke: left or right burner 14 which is equivalent of 70) is configured such that an exhaust gas from at least one other regenerative burner (Finke: left or right burner 14 which is equivalent of 70) can be introduced as a part or all of the combustion air through the air port (Finke: Figure 1, 16, air/exhaust passage; column 2 line 63 to column 3 lines 18; column 5 lines 40 to 51).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Finke (US Patent No. US 4983118 A) in view of Arand (US Patent No. 4035137) as applied to claim 3 in further view of Finke (US Patent No. 4942832, referred to as Finke2).
Regarding claim 4, as applied to claim 3, the combined teachings teach the invention as described above but do not expressly teach the air port (Finke: Figure 1, 16, air/exhaust passage; column 2 line 63 to column 3 lines 18; column 5 lines 40 to 51) is in communication with a combustion air fan (Finke: 20) for supplying the combustion air (Finke: column 3 lines 3 to 11: Combustion air is provided to one burner 14 at a time by action of the combustion blower 20…), but does not expressly teach and an inlet of the combustion air fan is in communication with an outlet of an exhaust fan for discharging an exhaust gas from the at least one other regenerative burner.
Finke2 further teaches the air port (22, conduit, Figure 1) is in communication with a combustion air fan (air/products of combustion blower, 34, 35, Figure 1) for supplying the combustion air, and an inlet of the combustion air fan is in communication with an outlet of an exhaust fan (products of combustion blower, 28, 31 to 34, Figure 1) for discharging an exhaust gas from the at least one other regenerative burner (column 3 lines 1 to 31) for controlling the quantity of recirculating products of combustion as a function of at least one of air preheat temperature, fuel input rate and furnace temperature to provide a reduction in NOx emissions (column 1 lines 29 to 39).
[AltContent: textbox (Finke2: Figure 1)]
    PNG
    media_image6.png
    486
    784
    media_image6.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include the air port is in communication with a combustion air fan for supplying the combustion air, and an inlet of the combustion air fan is in communication with an outlet of an exhaust fan for discharging an exhaust gas from the at least one other regenerative burner in view of the teachings of Finke for controlling the quantity of recirculating products of combustion as a function of at least one of air preheat temperature, fuel input rate and furnace temperature to provide a reduction in NOx emissions.
In other words, Finke in view Arand teach a fan (Finke: 20) that is used in a regenerative burner furnace system (Finke: Figure 1) and uses dampers (Finke: 22 and 24) to alternate the combustion and flue operation of each regenerative burner (Finke: 14), but does not expressly teach that the system has two separate fans where the exhaust of one fan is the inlet of another. Finke2 teaches another configuration of a regenerative burner furnace system that has two fans for controlling the quantity of recirculating products of combustion as a function of at least one of air preheat temperature, fuel input rate and furnace temperature to provide a reduction in NOx emissions. Therefore it would have been obvious to combine the teachings. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Finke (US Patent No. US 4983118 A) in view of Arand (US Patent No. 4035137) as applied to claim 5 in view of Miyata (US Publication No. 20140011150).
Regarding claim 7, the combined teachings teach the invention as described above but do not expressly teach the industrial furnace is a continuous industrial furnace comprising: an inlet; a binder removing zone; a firing zone; a cooling zone; and an outlet in this order, and being configured to fire at least one ceramic formed article containing an organic binder while transporting it from the inlet toward the outlet; wherein a plurality of regenerative burners according to claim 1 are disposed in the firing zone; and wherein the industrial furnace comprises at least one return line that can supply an in-furnace gas in the firing zone to the binder removing zone.
Miyata teaches the industrial furnace (Figure 3) is a continuous industrial furnace (tunnel kiln) comprising: an inlet (paragraph [0030] (lines 1-6)); a binder removing zone, (preheating zone, 1) a firing zone (firing zone, 2); a cooling zone (cooling zone, 3); and an outlet (paragraph [0026)) in this order (Figures 1 and 3), and being configured to fire at least one ceramic formed article containing an organic binder (paragraph [0002] (lines 1-4)) while transporting it from the inlet toward the outlet (paragraph [0026 and 0030]); wherein a plurality of regenerative burners according to claim 1 (see claim 1 rejection) are disposed in the firing zone (paragraph [0027] (lines 1-6)); and wherein the industrial furnace comprises at least one return line that can supply an in-furnace gas in the firing zone to the binder removing zone (paragraph [0011] (lines 1-5)) to provide a tunnel kiln for firing ceramic porous bodies that can fire ceramic porous bodies containing organic binders in a shorter period of time than in conventional methods without producing breaks or requiring nitrogen gas (paragraph [0007]) and to reduce the oxygen concentration in the preheating zone by supplying exhaust gas from the heat storage regenerative burner into the preheating zone, in order to inhibit combustion of organic binders in a binder releasing process and prevent breaks from occurring (paragraph [0011]).
[AltContent: textbox (Miyata: Figure 1)]
    PNG
    media_image7.png
    340
    510
    media_image7.png
    Greyscale
Therefore, it would have been obvious to a person having ordinary skill in the art at a time the invention was effectively filed to modify the combined teachings to include the industrial furnace is a continuous industrial furnace comprising: an inlet; a binder removing zone; a firing zone; a cooling zone; and an outlet in this order, and being configured to fire at least one ceramic formed article containing an organic binder while transporting it from the inlet toward the outlet; wherein a plurality of regenerative burners according to claim 1 are disposed in the firing zone; and wherein the industrial furnace comprises at least one return line that can supply an in-furnace gas in the firing zone to the binder removing zone in view of the teachings of Miyata to provide a tunnel kiln for firing ceramic porous bodies that can fire ceramic porous bodies containing organic binders in a shorter period of time than in conventional methods without producing breaks or requiring nitrogen gas and to reduce the oxygen concentration in the preheating zone by supplying exhaust gas from the heat storage regenerative burner into the preheating zone, in order to inhibit combustion of organic binders in a binder releasing process and prevent breaks from occurring.
Regarding claim 8, as applied to claim 7, the combined teachings teach the invention as described above but do not expressly teach a method for producing at least one fired article using the industrial furnace according to claim 7, the method comprising: removing a binder from at least one ceramic formed article containing an organic binder in the binder removing zone; firing the ceramic formed article after removing the organic binder in the firing zone; and cooling the fired ceramic formed article in the cooling zone.
Miyata teaches a method for producing at least one fired article using the industrial furnace according to claim 7, the method comprising: removing a binder from at least one ceramic formed article containing an organic binder in the binder removing zone (paragraph [0026 and 0029)); firing the ceramic formed article after removing the organic binder in the firing zone (paragraph [0026 and 0027]); and cooling the fired ceramic formed article in the cooling zone (paragraph [0026]) to provide a tunnel kiln for firing ceramic porous bodies that can fire ceramic porous bodies containing organic binders in a shorter period of time than in conventional methods without producing breaks or requiring nitrogen gas (paragraph [0007]) and to reduce the oxygen concentration in the preheating zone by supplying exhaust gas from the heat storage regenerative burner into the preheating zone, in order to inhibit combustion of organic binders in a binder releasing process and prevent breaks from occurring (paragraph [0011)).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include a method for producing at least one fired article using the industrial furnace according to claim 7, the method comprising: removing a binder from at least one ceramic formed article containing an organic binder in the binder removing zone; firing the ceramic formed article after removing the organic binder in the firing zone; and cooling the fired ceramic formed article in the cooling zone in view of the teachings of Miyata to provide a tunnel kiln for firing ceramic porous bodies that can fire ceramic porous bodies containing organic binders in a shorter period of time than in conventional methods without producing breaks or requiring nitrogen gas and to reduce the oxygen concentration in the preheating zone by supplying exhaust gas from the heat storage regenerative burner into the preheating zone, in order to inhibit combustion of organic binders in a binder releasing process and prevent breaks from occurring.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Finke (US Patent No. US 4983118 A) in view of Arand (US Patent No. 4035137) as applied to claim 1 in further view of Ward (US Patent No. 4807695).
Regarding claim 9, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the heat exchange chamber comprises an inlet/out port configured to facilitate replacement of the heat accumulator.
[AltContent: textbox (Ward: Figure 1)]
    PNG
    media_image8.png
    571
    369
    media_image8.png
    Greyscale
Ward teaches wherein the heat exchange chamber (2, chamber, column 1 lines 61 to 65) comprises an inlet/out port (column 3 line 53 to column 4 line 4) configured to facilitate replacement of the heat accumulator (45, column 3 lines 46 to 49) so if the heat storage bed becomes blocked due to the build up of charge contaminants carried by the waste gas, the bed can be removed and replaced with fresh material (column 4 line 4 to 7).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the heat exchange chamber comprises an inlet/out port configured to facilitate replacement of the heat accumulator in view of the teachings of Ward so if the heat storage bed becomes blocked due to the build up of charge contaminants carried by the waste gas, the bed can be removed and replaced with fresh material.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762